Citation Nr: 1221957	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  07-21 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a compensable disability rating for residuals of a right mandible fracture.

2.  Entitlement to a compensable disability rating for residuals of a left mandibular condyle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his mother, and his sister



ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 1991 to March 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In connection with this appeal the Veteran testified at a hearing before a Veterans Law Judge at the RO in October 2009.  A transcript of the hearing is associated with the claims file.  The Board notes that the Veterans Law Judge who presided over the hearing is no longer available to consider this appeal as an individual member of the Board.  In April 2012, the Veteran was sent a letter notifying him of this fact and offering him the opportunity to have a new hearing before another member of the Board.  In a May 2012 letter, the Veteran reported that he did not wish to appear at another hearing before the Board and that his case should be considered on the evidence of record, including the October 2009 hearing transcript.  

This case was previously before the Board in June 2010, at which time, the Board denied the issues currently on appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2010, the Court granted a joint motion of the parties and remanded the case to the Board for action consistent with the joint motion.  In August 2011, the Board remanded the case for additional development.  The case has now been returned to the Board for further appellate action.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 


FINDINGS OF FACT

1.  The residuals of the Veteran's right mandible fracture do not cause moderate nonunion of the mandible as there is no loss of masticatory function, inter-incisal opening measurements are within normal limits, and there is no evidence of residuals of the fracture upon panoramic X-ray of the jaw.  

2.  The Veteran's left mandibular condyle does not cause moderate nonunion of the mandible as there is no loss of masticatory function, inter-incisal opening measurements are within normal limits, and there is no evidence of residuals of the fracture upon panoramic X-ray of the jaw.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for residuals of a right mandible fracture have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.150, Diagnostic Code 9903 (2011).

2.  The criteria for a compensable disability rating for a left mandibular condyle have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.150, Diagnostic Code 9903 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that the Veteran was mailed a letter in August 2005 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  In April 2007, the Veteran was mailed a letter providing him with appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

Although the Veteran was not provided adequate notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claims were readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file and the Veteran has been afforded the appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

There are several diagnostic codes under which disabilities of the mandible can be rated.  Chronic osteomyelitis or osteoradionecrosis of the mandible is rated under 38 C.F.R. § 4.150, Diagnostic Code 9900.  This code signifies that this disability should be rated as osteomyelitis, 38 C.F.R. § 4.71a, Diagnostic Code 5000.  

Complete loss of the mandible is rated under 38 C.F.R. § 4.150, Diagnostic Code 9901, under which a 100 percent disability rating is warranted when there is complete loss of the mandible or loss between the angles.  Partial loss of the mandible is rated under  38 C.F.R. § 4.150, Diagnostic Code 9902, under which a 30 percent disability rating is warranted for loss of approximately one-half of the mandible, not involving temporomandibular function.  A 50 percent disability rating is warranted for loss of approximately one-half of the mandible involving temporomandibular articulation.  

The Veteran's residuals of right mandible fracture and his left mandibular condyle are currently rated under 38 C.F.R. § 4.150, Diagnostic Code 9903, which pertains to nonunion of the mandible.  Under this code a 10 percent disability rating is warranted for moderate nonunion of the mandible and a 30 percent disability rating is warranted for severe nonunion of the mandible.  

Malunion of the mandible is rated under 38 C.F.R. § 4.150, Diagnostic Code 9904, under which a noncompensable disability rating is warranted for slight displacement.  A 10 percent disability rating is warranted for moderate displacement.  A 20 percent disability rating is warranted for severe displacement.  

Disability ratings for both nonunion and malunion of the mandible are dependent on degree of motion and relative loss of masticatory function.  38 C.F.R. § 4.150.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

In December 2005, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he experienced pain on opening and closing of his mouth, but reported that he was not currently receiving any treatment for his condition.  He reported that he did not experience any functional impairment resulting from his condition because he had accommodated to ongoing pain.  It was also reported that the Veteran had not lost any time from work as a result of his disability.  

Upon physical examination, examination of the mandible revealed normal findings.  Examination of the maxilla revealed normal findings.  Examination of the ramus and palate revealed no abnormal findings.  Examination of the temporomandibular articulation showed inter-incisal range of more than 40 millimeters (mm).  Right lateral excursion was more than 4 mm and left lateral excursion was more than 4 mm.  Examination of the teeth revealed normal findings with loss of teeth numbered 1, 16, 17, and 32.  The Veteran was noted to have very healthy periodontal tissues.  Panoramic X-rays taken at the time of examination were within normal limits and there was no evidence of pathology.  The examiner confirmed the diagnoses of residuals of right and left mandible fractures.  

In September 2011, the Veteran was afforded another VA examination.  At that time, the examiner reported that he felt the Veteran's temporomandibular joint while the Veteran opened and closed his mouth several times.  The examiner reported that he did not hear or feel any grinding, rubs, or popping.  The examiner reported that opening and closing appeared to be smooth and with no discomfort.  The examiner reported that the Veteran denied feeling any discomfort.  The inter-incisal opening measured 44 mm and lateral excursions measured 7 mm.  The examiner reported that these measurements were within normal range of movement.  The examiner reported that he applied hand resistance to the Veteran's jaw while he opened and closed and the Veteran had no difficulty.  The examiner reported that it did not appear as though the Veteran had any pain or weakness while opening and closing his jaw or in excursions.  

The examiner reported that the Veteran had all his teeth except for teeth numbered 5, 12, 21, and 28, which were reportedly extracted when he received orthodontic care as a child.  The Veteran was also noted to be missing his third molars, which were extracted.  The Veteran's teeth and bone levels were good, except for tooth number 14, which had been fractured and had decay.  Panoramic X-ray taken at the time of examination failed to reveal any nonunion or malunion of the mandible.  The condyle fractures had healed well and the examiner noted that he could not see where they fractured.  

In conclusion, the examiner reported that he did not see or feel any residual limitations or loss of motion resulting from the condyle fractures the Veteran suffered while in active service.  The Veteran's jaw range of motion was within normal limits and he himself stated that he did not feel any discomfort.  The examiner noted that the fracture appeared well healed and it did not appear that the Veteran had any loss of masticatory function resulting from his fractures.  The examiner also noted that the fractured tooth numbered 14 was not related to the fractured condyles.  

There is no evidence of record indicating that the Veteran receives any treatment for the residuals of his mandible fractures.  Nor has the Veteran claimed that he receives treatment for such at either the VA Medical Center or from private providers.  

The Board finds that the Veteran is not entitled to a compensable disability rating for residuals of a right mandible fracture or for left mandibular condyle.  In this regard, the Board notes that there is no evidence that the Veteran has lost any masticatory function or that he has loss of range of motion.  At his December 2005 VA examination, the Veteran reported that he experienced pain when opening his mouth; however, there was no functional loss because his inter-incisal opening was more than 40 mm, which was within normal limits.  Additionally, while the Veteran's lateral excursions were slightly lower than normal, the Veteran reported that he experienced pain upon opening and closing his mouth, not from moving his jaw from side to side, which is how lateral excursions are measured.  Furthermore, there were absolutely no physical findings at either of the Veteran's VA examinations.  In fact, the September 2011 VA examiner clearly noted that the fractures had healed so well that he could not even see where the fractures were when looking at X-rays of the Veteran's jaw.  Additionally, he reported that the Veteran did not have any residual limitations as a result of his fractures.  Therefore, the Board finds that there is not sufficient evidence of loss of motion or loss of masticatory function so as to be considered a moderate disability.  Therefore, entitlement to a compensable disability ratings for residuals of a right mandible fracture or for a left mandibular condyle are not warranted.  38 C.F.R. § 4.150, Diagnostic Code 9903. 

The Board has considered assigning a compensable disability rating for either residuals of a right mandible fracture or for a left mandibular condyle under another applicable diagnostic code.  However, there is no evidence indicating that the Veteran has chronic osteomyelitis or osteoradionecrosis of the mandible, that he had complete or partial loss of the mandible, or that he has malunion of the mandible.  Therefore, a compensable disability rating for either residuals of a right mandible fracture or for a left mandibular condyle under another applicable diagnostic code is not warranted.  38 C.F.R. § 4.150, Diagnostic Codes 9900, 9901, 9902, 9904.  

The Board notes that in the October 2010 joint motion of the parties, it was noted that the Board should consider the criteria outlined by the Court in DeLuca v. Brown, 8 Vet. App. 202 (1995) when determining the Veteran's entitlement to compensable disability ratings for his disabilities of the jaw.  As discussed above, at his December 2005 VA examination, the Veteran reported that he experienced pain when opening and closing his mouth.  However, it was reported that the Veteran still had inter-incisal opening of 40 mm and that the Veteran had no functional impairment as a result of the disabilities in his jaw.  At his September 2011 VA examination, the Veteran did not report experiencing any pain in his jaw at all.  Further, there is no other evidence showing that the Veteran has more limitation of motion than that found at his VA examinations.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a compensable rating for either residuals of a right mandible fracture or for a left mandibular condyle.

Consideration has been given to assigning a staged rating; however, at no time during the period in question have the disabilities warranted a higher schedular rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
	
The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disabilities are contemplated by the schedular criteria.  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has even received frequent treatment for his residuals of a right mandible fracture or for his left mandibular condyle.  In fact, the Veteran has reported that he does not receive treatment for these disabilities.  Additionally, the December 2005 VA examiner reported that the Veteran had not lost any time from work as a result of these disabilities.  In sum, there is no indication that the average industrial impairment from the disabilities would be to such a degree as to warrant the assignment of a higher disability rating than that assigned.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id. 


ORDER

Entitlement to a compensable disability rating for residuals of a right mandible fracture is denied.  

Entitlement to a compensable disability rating for a left mandibular condyle is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


